Title: From Benjamin Franklin to Fizeaux, Grand & Cie., 28 June 1781
From: Franklin, Benjamin
To: Fizeaux, Grand & Cie.


Gentlemen,
Passy, June 28. 1781
This is to desire you would retain in your Hands, if it is still there, the money that was lodg’d with you on Account of the United States by order of the Ministry here: Or if you have already delivered it, that you would again receive it, agreable to Orders I have sent by this Conveyance that it should be return’d to you; and I request you would keep the same in your Hands subject to the future Orders of Gentlemen, &c.
Messrs. Fizeaux Grand & Co.
